AO 245H (WDNG Rev. 4/04) Judgment in a Criminal Case for a Petty Offense (Short Form) Sheet

United States District Court
For The Western District of North Carolina

UNITED STATES OF AMERICA FILED JUDGMENT IN A CRIMINAL CASE
ASHEVILLE, Ac. (Petty / Misdemeanor Offenses)
V.
DEC a9 Case Number: 7:19-po-1
Karen W. Ledford 2013
Ss. Peo T Fredilyn Sison
v W. Dien eo i Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to count(s) 1
Title and Section Nature of Offense Date of Offense Counts
38 CFR 1,218(a}(5) Disorderly Conduct 01/25/2018 1

IMPOSITION OF SENTENCE:
1. That the defendant pay a fine in the amount of $250.00 plus $16 assessment.
2. That the defendant be placed on probation for a period of one year, subject to the following conditions:

a. The defendant must not violate any federal, state or local law while on release.

b. The defendant shall not uniawfully possess a controlled substance.

c. The defendant is not to enter the premises of the VA Hospital without express advance permission.

d. The defendant shall complete 720 hours of community service. The probation officer will supervise the
defendant’s participation in the program (including, but not limited to, approving the program, agency, or location,
and frequency of participation therein}. The defendant shail provide writien verification of the completed hours to
the probation officer.

e. The defendant's probation will begin as supervised, however, the defendant may request that her status be
changed to unsupervised upon completion of her community service.

f. The defendant shall not communicate, or otherwise interact, with the victim, either directly or through someone
else, without first obtaining the permission of the probation officer.

g. The defendant shall not possess a firearm, destructive device, or other dangerous weapon.

Date of Imposition of Sentence: 12/9/2019

  

 

 

 

 

Tile al Signing ¢ Wieser
linked States Distet Curt
RETURN
[have executed this Judgment as follows:
Defendant delivered on to
at , with a certified copy of this Judgment.

 

By

 

United States Deputy Marshal

 

 
